



Exhibit 10.3


REALOGY HOLDINGS CORP.
NON-PLAN INDUCEMENT RESTRICTED STOCK UNIT NOTICE OF GRANT & NON-PLAN INDUCEMENT
RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company") hereby grants to the individual listed
below (the "Participant"), an Award of Restricted Stock Units. The Award of
Restricted Stock Units is subject to all of the terms and conditions set forth
herein and in the Restricted Stock Unit agreement attached hereto as Exhibit A
(the "Agreement"), which is incorporated herein by reference. In addition, as a
condition to receiving this Award of Restricted Stock Units, the Participant
understands and agrees to continue to be bound by and comply with the
restrictive covenants set forth in the Employment Agreement dated October 17,
2017 between the Company and the Participant (the "Restrictive Covenants
Agreement"), a copy of which the Participant acknowledges receipt. The
Participant understands and agrees that the Restrictive Covenants Agreement
shall survive the grant, vesting or termination of the Restricted Stock Units,
sale of the Shares with respect to the Restricted Stock Units and any
termination of employment of the Participant, and that full compliance with the
Restrictive Covenants Agreement is an express condition precedent to (i) the
receipt, delivery and vesting of any Restricted Stock Units and (ii) any rights
to any payments with respect to the Restricted Stock Units.
This Restricted Stock Unit grant is an inducement grant made under an exception
to the shareholder approval rules of the New York Stock Exchange and,
accordingly, is not made under the Amended and Restated 2012 Long-Term Incentive
Plan (the "Plan"). However, the provisions of Article II, Section 3.2, Article
VIII, Article XI, Article XII, Article XIII, Section 14.1 and Section 14.13 of
the Plan shall apply to this Award of Restricted Stock Units as if this grant
was being made under the Plan and are hereby incorporated into this Notice and
the Agreement by reference. A copy of the Plan is attached hereto as Exhibit B.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant: Ryan M. Schneider
Grant Date: October 23, 2017
Total Number of Restricted Stock Units: 76,220
Vesting Dates: One-third of the Restricted Stock Units will vest on each of the
first three grant anniversary dates: October 23, 2018, October 23, 2019, and
October 23, 2020 (each, a "Vesting Date").
By accepting this grant, the Participant agrees to be bound by the terms and
conditions of the applicable provisions of the Plan, the Agreement and this
Notice, including the Restrictive Covenants Agreement. The Participant has
reviewed the Agreement, the applicable provisions of the Plan and this Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the applicable provisions of the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the
applicable provisions of the Plan or relating to the Restricted Stock Units
Award.







--------------------------------------------------------------------------------




Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Notice of Grant (the "Notice") to which
this Restricted Stock Unit Agreement (this "Agreement") is attached, Realogy
Holdings Corp. (the "Company"), has granted to the Participant the number of
Restricted Stock Units as indicated in the Notice.

ARTICLE I
GENERAL
1.1    Incorporation of Terms of Plan. This Restricted Stock Unit grant is an
inducement grant made under an exception to the shareholder approval rules of
the New York Stock Exchange and, accordingly, is not made under the Amended and
Restated 2012 Long-Term Incentive Plan (the "Plan"). However, the provisions of
Article II, Section 3.2, Article VIII, Article XI, Article XII, Article XIII,
Section 14.1 and Section 14.13 of the Plan shall apply to this Option as if this
grant was being made under the Plan and are hereby incorporated into this Notice
and the Agreement by reference. A copy of the Plan is attached hereto as Exhibit
B. In the event of any inconsistency between the Plan and this Agreement, the
terms of this Agreement shall control. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Notice.

ARTICLE II
GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of Restricted Stock Units. In consideration of the Participant's
continued employment with or service to the Company or any Affiliate and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Notice (the "Grant Date"), the Company grants to the Participant the
number of Restricted Stock Units as set forth in the Notice, upon the terms and
conditions set forth in the applicable provisions of the Plan and this
Agreement, and subject to the Participant's full compliance at all times with
the restrictive covenants and other provisions set forth in the Restrictive
Covenants Agreement (as defined in the Notice), which is an express condition
precedent to (i) the receipt, delivery and vesting of any Restricted Stock Units
and (ii) any rights to any payments with respect to the Restricted Stock Units.
2.2    Consideration to the Company. In consideration of the grant of the
Restricted Stock Units by the Company, the Participant agrees to render services
to the Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1    Restrictions. The Restricted Stock Units granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4.1 below until
the Restricted Stock Units vests.
3.2    Restricted Period. Subject to Article XI of the Plan and Article 4 of
this Agreement below, the Restricted Stock Units shall vest on each Vesting Date
as set forth in the Notice.
3.3    Settlement of Restricted Stock Units. Except as set forth in Article XI
of the Plan or Section 4.2 of this Agreement below, within a reasonable period
of time following vesting of the Restricted Stock Units (and in no event more
than 60 days following such vesting), the Company shall pay and transfer to the




--------------------------------------------------------------------------------




Participant a number of shares of Common Stock of Realogy Holdings Corp. (the
"Shares") equal to the aggregate number of Restricted Stock Units that have
vested, subject to the Participant's full compliance at all times with the
Restrictive Covenants Agreement.
3.4    No Rights as a Stockholder. Unless and until a certificate or
certificates representing the Shares shall have been issued by the Company to
the Participant in connection with the payment of Shares in connection with
vested Restricted Stock Units, Participant shall not be, or have any of the
rights or privileges of a stockholder of the Company with respect to, the
Shares.
3.5    Dividend Equivalents Rights. The Restricted Stock Units will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Restricted Stock Units are outstanding, subject to the limitation set
forth in this Section 3.5. In the event the Company pays a cash dividend on its
outstanding Shares following the grant of the Restricted Stock Units, the number
of Restricted Stock Units will be increased by the number of units determined by
dividing (i) the amount of the cash dividend on the number of Shares covered by
the Restricted Stock Units at the time of the related dividend record date, by
(ii) the closing price of a Share on the related dividend payment date, provided
that the aggregate number of additional restricted stock units that may be
issued under this Agreement in connection with such dividend equivalent rights
shall not exceed 3,000 units. Any additional Restricted Stock Units credited as
dividend equivalents will be subject to the same vesting requirements,
settlement provisions, and other terms and conditions as the original Restricted
Stock Units to which they relate.
3.6    Deferral. Subject to Section 409A of the Code, the Participant may be
permitted to elect to defer payment of his or her Restricted Stock Units under a
separate deferral program.

ARTICLE IV
FORFEITURES
4.1    Termination of Employment. Except as provided in Sections 4.2 and 4.3 of
this Agreement and Article XI of the Plan, if the Participant terminates
employment with or ceases to provide services to the Company or any Affiliate
for any reason, then the Restricted Stock Units, to the extent not vested, shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Participant nor any of his or her successors, heirs, assigns or
personal representatives shall thereafter have any further rights or interests
in such Restricted Stock Units.
4.2    Retirement. In the case where the Participant terminates employment with
or ceases to provide services to the Company or any Affiliate on account of
Retirement on or following the first anniversary of the Grant Date, the
Restricted Stock Units, to the extent not vested, shall become fully vested upon
such Retirement and the Company shall pay and transfer to the Participant the
Shares in such amounts and at such times as are set forth in the Notice as if
the Participant had remained employed with the Company, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement.
4.3    Death or Disability. If the Participant terminates employment with or
ceases to provide services to the Company or any Affiliate on account of death
or Disability, the Restricted Stock Units, to the extent not vested, shall
become fully vested upon such termination of employment or services and shall be
paid in accordance with Section 3.3 above.
ARTICLE V
MISCELLANEOUS
5.1    Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units.




--------------------------------------------------------------------------------




5.2    Restrictions on Transfer. Restricted Stock Units that have not vested may
not be transferred or otherwise disposed of by the Participant, including by way
of sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
5.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the Restricted Stock Units by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said Restricted Stock Units on its books or otherwise nor will any of
said Restricted Stock Units be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
5.4    Adjustments. The Participant acknowledges that the Restricted Stock Units
are subject to modification and termination in certain events as provided in
this Agreement and Section 3.2 of the Plan.
5.5    Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
5.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.
5.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.9    Conformity to Securities Laws. The Participant acknowledges that this
Agreement is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, this Agreement shall be administered, and the Restricted Stock Units
are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.
5.10    Amendments, Suspension and Termination. To the extent permitted by
Section 14.1 of the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator or the Board; provided, however, that, except as may otherwise
be provided by Section 14.1 of the Plan, no amendment, modification, suspension
or termination of this Agreement shall adversely affect the Restricted Stock
Units in any material way without the prior written consent of the Participant.
5.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
5.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
applicable provision of the Plan or this Agreement, if the Participant is
subject to Section 16 of the Exchange Act, then the Plan, the Restricted Stock
Units and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the




--------------------------------------------------------------------------------




Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
5.13    Entire Agreement. The Notice, the Restrictive Covenants Agreement and
this Agreement (including all Exhibits thereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter hereof.
5.14    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Award be exempt from, or comply with, Section 409A
of the Internal Revenue Code (the "Code"), and accordingly, to the maximum
extent permitted, this Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Agreement and the Award which are subject to Section 409A of the Code until the
Participant would be considered to have incurred a "separation from service"
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement and the Award shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Agreement and the Award that are due
within the "short term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Award during the six-month period immediately following
the Participant's separation from service shall instead be paid on the first
business day after the date that is six months following the Participant's
separation from service (or, if earlier, the Participant's death). The Company
makes no representation that any or all of the payments described in this
Agreement and the Award will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant understands and agrees that he or she shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A.

ARTICLE VI
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
6.1    "Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
6.2    "Retirement" shall mean Separation from Service (as defined in Section
409A of the Code) with the Company and all Affiliates (other than for Cause)
after attaining eligibility for Retirement. A Participant attains eligibility
for Retirement upon the earlier of (a) age 65 or (b) age 55 with at least ten
(10) whole years of consecutive service starting from Participant’s most recent
hire date with the Company and all Affiliates.


